DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7 are allowed.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022, 04/26/2022, 12/26/2021 submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 07/29/2022.
The application has been amended as follows: Amend Claim 1 as follows:
--“1 A vibration actuator comprising:
	a movable body comprising: a disk-shaped magnet; a pair of disk-shaped cores fixed on front and rear surfaces of the disk-shaped magnet and each having an opening at a center thereof corresponding to a position of an axis of the movable body; a pair of leaf springs having a substantially circular shape; and a pair of spring stopper weight parts each having one end positioned by joining the opening to be joined with one of the disk-shaped cores and having another end connected to a central part of one of the leaf springs, the one end of each stopper weight part extending along the axis in the opening on a corresponding disk-shaped core; and
	a fixing body comprising an annular coil having a larger inner diameter than the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts,
	wherein the fixing body is configured to support an outer periphery part of the pair of leaf springs and accommodate therein the movable body such that the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts are capable of moving upwardly and downwardly inside the annular coil.”--
Allowable Subject Matter
Claims 1-7 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 1, recites “inter alia” “A vibration actuator comprising:
	a movable body comprising: a disk-shaped magnet (30); a pair of disk-shaped cores (41,42) fixed on front and rear surfaces of the disk-shaped magnet (see Fig.2) and each having an opening at a center thereof corresponding to a position of an axis of the movable body (see Fig.2); a pair of leaf springs (81,82) having a substantially circular shape; and a pair of spring stopper weight parts (24, 22)  each having one end positioned by joining the opening (at 222, 242) to be joined with one of the disk-shaped cores and having another end connected to a central part (center of the spring in Fig.2, and Fig.3) of one of the leaf springs, the one end of each stopper weight part extending along the axis in the opening on a corresponding disk-shaped core (annotated Fig.2); and
	a fixing body comprising an annular coil having a larger inner diameter (coil has larger width) than the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts (the coil is around them),
	wherein the fixing body is configured to support an outer periphery part (see Fig.2, both springs are supported at outer periphery) of the pair of leaf springs and accommodate therein the movable body such that the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts are capable of moving upwardly and downwardly inside the annular coil. (see Fig.2) and Fig.3.”
 
    PNG
    media_image1.png
    978
    701
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    643
    488
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    651
    619
    media_image3.png
    Greyscale

      	
The prior art of record fail to teach the combination of limitations of claims 1, furthermore, the closest prior art US 20140062225 (KIM), US 20110198949 (Furuichi), US20110198948 (Keisuke), US 8097991 (Masami), US Patent 7078832 (Inagaki), US PG pub 20140103751 (Furukawa), US PG Pub 20130285479 (Kinoshita) , JP2013-126299 (Miwa), JP-2004140902 in IDS dating 12-26-2021, JP2006296127 (Hiroshi) in IDS, all alone and in combination teach a linear actuator with fixing body, coil, magnet, and first and second elastic members supporting the moving magnet, however, they all fail to teach the spring stoppers taught in claim 1, with the structure showing stoppers in both cores, between magnet and elastic support members where they have the shape and structure as disclosed by claim 1, the details of the structure in claim 1 is unique,   the prior art do not teach that the stopper extends the in the opening of the core where they are providing support of the magnetic core on each, which is on both sides, furthermore, Takada (JPH11262234) shows structure of an actuator, however, fail to teach the stoppers on both ends, nor does it teach the structure that might look like stoppers as being in an opening of the core, the combination of references in the prior art, IP.com NPL ad Patent Search, PLUS Search, Google Patent Search, International PCT Search as well as other patent office searches and references combinations fail to teach claim 1 limitation of “A vibration actuator comprising:
	a movable body comprising: a disk-shaped magnet; a pair of disk-shaped cores fixed on front and rear surfaces of the disk-shaped magnet and each having an opening at a center thereof corresponding to a position of an axis of the movable body; a pair of leaf springs having a substantially circular shape; and a pair of spring stopper weight parts each having one end positioned by joining the opening to be joined with one of the disk-shaped cores and having another end connected to a central part of one of the leaf springs, the one end of each stopper weight part extending along the axis in the opening on a corresponding disk-shaped core; and
	a fixing body comprising an annular coil having a larger inner diameter than the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts,
wherein the fixing body is configured to support an outer periphery part of the pair of leaf springs and accommodate therein the movable body such that the disk-shaped magnet, the disk-shaped cores and the spring stopper weight parts are capable of moving upwardly and downwardly inside the annular coil.”
None of the prior art search, Google Patent Search, International Search Reports, SEARCH, Ip.com NPL and Patent Search teach or suggest alone or in combination the combination of claim 1 above, the combination of the limitations of the claim are unique. 
Prior art drawings below with no spring stoppers nor structure as shown and claimed in the inventio detail of claim 1.  

    PNG
    media_image4.png
    858
    529
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    494
    690
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    639
    290
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    477
    470
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    260
    396
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    542
    407
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    752
    451
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    663
    565
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    520
    321
    media_image12.png
    Greyscale
  
    PNG
    media_image13.png
    316
    471
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    306
    434
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    706
    630
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    250
    556
    media_image16.png
    Greyscale


Claims 2-7 are allowed based on dependency from allowed claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in PTO892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834